Seevers, J.
i. tax deed: limitations: who may plead. The validity of the tax title is in no manner assailed. The only question being whether the action is barred. It is provided by statute, “ hut no person shall be permitted to question the title acquired . . . A by a treasurer’s deed, without first showing that he, or the person under whom he claims, had title to the property at the time of the sale.” Code, § 897.
“No action for the recovery of real jiroperty shall lie, unless the same he brought within five years after the treasurer’s deed is recorded.” Code, § 902.
*333The land in controversy was sold in 1866, for the taxes of 1864. In June, 1865, the county of Harrison conveyed the premises to Jonathan West. The deed recites the land had been “ patented to said county as swamp lands.”
The defendants claim under said West, the premises having been conveyed to them in December, 1872. They entered into possession in November, 1872, and have remained in possession since that time, and have made valuable improvements thereon.
There was no evidence tending to show, other than the recital in the deed from the county, that said county had any title to said premises or that the land, was swampy, and passed under the act of Congress to the county. It becomes, therefore, material to determine whether, in view of the statute hereinbefore set out, the defendants can avail themselves of the limitation contained therein to defeat a recovery.
When this cause was before us at a former term, it was held that a stranger to the title could not plead the statute of limitations in bar of a recovery. Lockridge v. Daggett, 47 Iowa, 679.
In Chandler v. Keeler, 46 Iowa, 596, it was held a person in possession, who was in fact the owner, but whose record title was defective, could defend against an alleged tax title.
The statute expressly provides that the owner alone can question the tax title. The limitation was enacted for his benefit only, and, therefore, a stranger to the title or a trespasser cannot defeat the tax .title by pleading the statute. So far there does not seem to be room for controversy. And we regard it equally clear the term owner only includes such a person as who, if plaintiff, could recover on the strength of his own title.
If this be not the rule then the statute is practically ignored, and who may defend as against a tax title becomes doubtful and uncertain, while the construction we have adopted has for its basis the statute, and certainty in the place of doubt and uncertainty. The whole theory of the statute in relation *334to tax titles is based oil the thought that the question as to a recovery under such a title is solely between the owner and holder of such title.
It is unnecessary to determine whether an equitable owner, or the holder of such a title, can defend against a tax title or not, because it is not claimed the defendants had any title whatever other than above stated. The question, therefore, as to the rights of the holder of an equitable title in the premises is not determined. Tested by what has been said the defendants had no title, and, therefore, could not defeat a recovery.
Affirmed.